Citation Nr: 1002337	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-28 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1985 
and from February 1987 to March 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


FINDING OF FACT

The Veteran does not have a lumbar spine disability 
attributable to his period of military service.


CONCLUSION OF LAW

The Veteran does not have a lumbar spine disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in October 2006 and a rating 
decision in March 2007.  Those documents discussed specific 
evidence, particular legal requirements applicable to the 
claim, evidence considered, pertinent laws and regulations, 
and reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by 
the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the July 2007 statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate 
notice prior to a readjudication, including in a statement of 
the case or supplemental statement of the case, cures any 
timing defect associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran claims that his current back disability is 
related to his military service because he was treated for 
low back pain in service and has had back pain since that 
time.  

The Veteran's service medical records reveal that he denied 
back trouble on a prescreening form dated in January 1986 and 
he denied recurrent back pain on report of medical history 
forms dated in May 1980, May 1981, February 1983, April 1985, 
January 1986, August 1991, and October 1996.  The Veteran 
reported recurrent back pain on a November 1993 report of 
medical history form and an examiner noted that the Veteran 
reported low back pain for two years with no history of 
injury.  Report of medical examination forms dated in May 
1980, February 1983, April 1985, January 1986, November 1990, 
August 1991, November 1993, and October 1996 reflect normal 
clinical evaluations of the Veteran's spine.  The Veteran 
reported back pain in March 1982.  Physical examination 
revealed good range of motion and no sign of swelling.  The 
examiner noted that there was muscle tightness on the left 
side.  The Veteran was assessed with muscle strain.  

Private medical records from S. Kuykendall, M.D., and J. 
McAuley, M.D., dated in February 2005 and July 2005 reveal 
that the Veteran was treated for back pain in February 2005 
related to a work injury.  

The Veteran was afforded a VA examination in February 2007.  
The examiner reviewed the claims file.  The Veteran reported 
that he pulled muscles in his back on several occasions in 
service.  He indicated that his back hurt especially in cold 
weather and was aggravated by bending forward or sitting or 
standing for a long time.  The Veteran stated that he worked 
for the highway department doing bridge repair which required 
a lot of physical activity.  Physical examination of the 
lumbar spine revealed slight limitation of motion and pain on 
motion.  X-rays of the lumbar spine revealed spurring along 
the lumbar vertebrae and arthritic changes at multiple facet 
joints in the lumbar region from L2-S1.  The examiner 
diagnosed the Veteran with degenerative lumbar disc disease.  
The examiner opined that it was unlikely that the Veteran's 
current lumbar spine disability was related to his episodes 
of muscle strain in service.  The rationale for the opinion 
was that the Veteran did not report any significant injury 
and rather had muscle injuries on a few occasions in service 
and performed heavy physical work for many years after his 
discharge from service.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for 
degenerative lumbar disc disease.  

The service medical records do not document any evidence of 
an injury to the Veteran's back in service and the Veteran 
has not reported any injury to his back in service.  The 
records document a report of back pain in March 1982 at which 
time the Veteran was assessed with muscle strain.  The 
Veteran also reported recurrent back pain on a November 1993 
report of medical history form and an examiner noted that the 
Veteran reported low back pain for two years with no history 
of injury.  However, examination of the Veteran's spine on 
numerous medical clinical evaluations in service was normal.  
Private medical evidence indicates that the Veteran was 
treated for back pain related to a work injury in February 
2005.  The only medical opinion of record consists of the 
February 2007 VA examination at which time the examiner 
opined that that it was unlikely that the Veteran's lumbar 
degenerative disc disease was related to his episodes of 
muscle strain in service.  The examiner provided a complete 
rationale for the opinion and indicated that the Veteran did 
not report any significant injury and rather had muscle 
injuries on a few occasions in service and performed heavy 
physical work for many years after his discharge from 
service.  In short, the Board finds that the preponderance of 
the evidence is against a finding linking any current back 
disability to service.  Additionally, service connection is 
not warranted on a presumptive basis as the Veteran was not 
diagnosed with arthritis of the spine within one year of his 
discharge from service.  38 C.F.R. § 3.307, 3.309 (2009).

The Board has considered the Veteran's statements in which he 
indicated that his current back disability is related to his 
military service.  The Veteran can attest to factual matters 
of which he had first-hand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  However, the Veteran as 
a lay person has not been shown to be capable of making 
medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  While the Veteran is competent to report what comes 
to him through his senses, the evidence does not show that he 
has medical training or expertise.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  

Despite the Veteran's assertion that his current back 
disability is related to service, his contemporaneous service 
treatment records do not document a chronic disability of the 
spine.  Moreover, the medical records since service indicate 
that he injured his back at work following his military 
service.  A VA opinion was requested and the examiner opined 
that it is unlikely that any current back condition is 
related to the Veteran's service.  In the Board's opinion, 
the contemporaneous service medical records which include 
normal clinical evaluations of the Veteran's spine are more 
probative than the statements provided by the Veteran for 
compensation purposes many years after his discharge from 
service.

The Board has considered all of the evidence of record, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  The Board 
finds the preponderance of the evidence is against the claim 
and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


